Citation Nr: 1313878	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  05-24 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a back disability.  This case has been before the Board on four previous occasions, most recently in August 2012, and was remanded each time for additional development of the record and/or to ensure due process.  As the requested development has been accomplished, the case is again before the Board for appellate consideration.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has a back disability that is etiologically related to military service, or that arthritis was present within one year of his separation from service.


CONCLUSION OF LAW

The criteria for service connection for a back disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in December 2003, January 2008 and in December 2009.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA medical records, Social Security Administration records, and reports of VA examinations.

Several VA examinations have been conducted, and opinions regarding the etiology of the Veteran's back disability were obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are based on an examination of the record and a review of the claims folder.  The opinion considered the pertinent evidence of record, to include statements of the Veteran regarding the etiology of a back disability.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  Arthritis is included in 38 C.F.R. § 3.309.

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The service treatment records disclose the Veteran was referred to the dispensary for slight lower back pain of six months duration.  There was no history of trauma.  The pain was described as periodic and was aggravated by long standing and shifting of weight.  When seen in September 1968, it was reported a physical examination was negative.  The Veteran denied recurrent back pain on a February 1973 report of medical history.  On a report of medical history in January 1977, the Veteran asserted he had recurrent back pain.  Low back pain was noted under the physician's summary.  A clinical evaluation of the spine was normal on the separation examination in January 1977.  

The Veteran completed a report of medical history in May 1981, at a U.S. Public Health Service facility.  It was a pre-appointment examination.  He stated he had recurrent back pain.

In a statement received in November 2003, the Veteran asserted his low back pain/injury was in 1968.  He believed it was caused by climbing up and down the metal ladders aboard ships.  He alleged the problem had become worse over the years.

In December 2003, the Veteran referred to treatment from a private physician from 1990 to 1991 for sciatica.  Attempts to obtain these records were unsuccessful.

VA outpatient treatment records disclose the Veteran was seen in March 2004, and complained of shooting pain in the central lower back.  He said he could have periods of five to six months without significant pain.  In August 2004, he asserted he had multiple injuries to his back playing intramurals while on active duty.  He added he was also treated for sciatica in service, and that he believed this was part of his current problem.  Magnetic resonance imaging of the lumbar spine in November 2004 demonstrated mild to moderate degenerative disc disease as well as osteoarthritis.  The Veteran had complaints of low back pain in December 2004 and stated he was thrown from a jeep and suffered a deep laceration along the left iliac crest.  He indicated his low back pain started in 1968.

The Veteran was afforded a VA joints examination in June 2005.  The examiner noted he reviewed the service treatment records and summarized the September 1968 clinic visit.  He noted the examination at that time was normal, and did not see the Veteran had any follow-up concerning the back.  The Veteran denied an intercurrent injury.  He noted no treatment records indicating ongoing back problems between the 1968 visit and the Veteran's current complaints which began in 2003 when he was seen at the VA.  The diagnosis was multilevel degenerative disc disease of the lumbar spine.  The examiner opined it was less likely as not that the Veteran's lumbar degenerative disc disease was related to the one isolated treatment note in service.  He added there were no ongoing records creating a nexus between that in-service episode and the Veteran's current condition.  

The Veteran was seen in a VA outpatient treatment clinic in December 2008 and reported his low back pain had been present for 40 years.  

The Veteran was afforded a VA examination of the spine in December 2012.  The examiner stated he reviewed the claims folder.  He noted the September 1968 treatment record, the February 1973 and January 1977 reports of medical history and the separation examination of January 1977.  He concluded the Veteran's degenerative disc disease of the lumbar spine was not caused by or a result of injury, illness or an event shown in service.  He observed the service treatment records are silent for a diagnosis pertaining to the claimed condition, and that they failed to demonstrate chronicity of treatment for the claimed condition.  The examiner added the Veteran's in-service statements relating to the duration of his symptoms are subjective, inconsistent and contradictory.  He pointed out the Veteran reported slight lower back pain in September 1968, and he indicated he had recurrent back pain on the separation examination in January 1977.  The examiner also noted the examination of the spine were normal in 1977.  

In addition, the examiner commented that disc degeneration and accompanying arthritis is a common development.  Age-related changes are present in 40 percent of adults over 35 years and in almost all individuals over 50.  He concluded the Veteran's lumbar spondylosis is a stand-alone entity and is not due to or aggravated by service.  

The Board acknowledges the assertions of the Veteran that he has a back disability that is related to service.  He is competent to report that he has experienced back pain in service, and since his separation from service.  Lay persons are competent to provide opinions on some medical issues; however, the specific issue in this case, a back disability, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  There is no competent evidence linking any current back disability to service, or that arthritis was manifested within one year of the Veteran's discharge from service.

The Board acknowledges the Veteran had complaints of back pain approximately four years following his discharge from service.  He also claimed to have received treatment for back complaints around 1990, but efforts to obtain such records were not successful.  Even if had been treated at that time for back complaints, the Board points out this was still some 13 years after service.  In the absence of any indication of a back disability for many years after service, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported and contradictory assertions of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

In addition, the Board points out the Veteran has provided varying accounts for the onset of his back problems.  He has alleged they were caused by climbing up and down the metal ladders.  He has also claimed his back disability was due to injuries he sustained during service while playing intramurals.  There is nothing in the service treatment records suggesting he sustained any injury to the back.  In fact, when he was seen for back complaints in September 1968, it was specifically noted there was no history of trauma.  Thus, the Board finds the Veteran's explanations for his alleged in-service back injury are not credible.  

Under the circumstances, the Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the onset of a back disability.  The Board finds, accordingly, that the preponderance of the evidence is against the claim for service connection for a back disability, to include arthritis.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a back disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


